833 F.2d 1014
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Phillip A. NODINE a/k/a Jerry R. Skelton, Defendant-Appellant.
No. 87-5542.
United States Court of Appeals, Sixth Circuit.
Nov. 16, 1987.

Before KRUPANSKY and RYAN, Circuit Judges and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon consideration, we affirm the judgment of the district court for the reason that appellant's motion was not filed within the mandatory time limitations provided for the filing of a motion to reduce a sentence.  See Fed.R.Crim.P. Rule 35(b).  Rule 9(b)(5).  Rules of the Sixth Circuit.